t c summary opinion united_states tax_court dean gochis petitioner v commissioner of internal revenue respondent docket no 8189-08s filed date dean gochis pro_se s mark barnes for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioner’s tax_year the issues for consideration are whether petitioner must include in gross_income partnership income he assigned to his sons whether petitioner must include in gross_income a distribution from an individual_retirement_annuity whether petitioner is liable for a sec_72 percent additional tax on that distribution and whether petitioner is liable for the sec_6662 accuracy-related_penalty background petitioner resided in utah at the time his petition was filed in petitioner an employee of the federal government accepted a voluntary separation incentive payment separation payment of approximately dollar_figure as part of the defense base closure and realignment process at that time he also had accumulated_contributions in a federal retirement_plan account on the advice of his accountant mr vanderharr petitioner used dollar_figure from his separation payment to purchase partnership interests in the iea income fund xii limited_partnership iea and the cronos global income fund xiv limited_partnership cronos the partnerships’ main business consisted of renting out space on cargo ships which they owned as a partner petitioner received annual distributive shares of the partnerships’ income and depreciation_deductions on the ships he was informed of his share of partnership income and deductions by means of schedules k-1 partner’s share of income deductions credits etc petitioner irrevocably assigned the right to receive the partnership income to his two sons in the partnerships paid dollar_figure in interest_income and dollar_figure in rental income directly to petitioner’s sons petitioner used the accumulated_contributions in his federal retirement_plan account and the dollar_figure remaining from his separation payment to purchase an individual_retirement_annuity from american skandia life assurance co aslac in in petitioner informed mr vanderharr that he wished to transfer the money in the aslac annuity account to an individual_retirement_account ira mr vanderharr arranged for aslac to issue a check for the dollar_figure value of the annuity aslac distribution and instructed petitioner to deposit the check into an ira at scottrade where petitioner had previously opened a non- ira account regular account on date on date petitioner received the check from aslac and immediately went to a scottrade office petitioner told a scottrade employee that he wanted to open an ira the employee completed the necessary paperwork for him and gave him a receipt for the deposit however no ira was actually established and the money was incorrectly deposited into petitioner’s regular account when petitioner was made aware that his scottrade account was not an ira during date he caused a scottrade ira to be opened in his name in petitioner received monthly account statements via email and continued to make trades in the account he noticed that the funds had been credited to the regular account he had initially opened but he assumed the account had been converted into an ira petitioner did in fact treat the account as an ira and did not withdraw any money from it petitioner filed a timely federal_income_tax return on his return petitioner did not report the interest and rental income paid to his sons by iea and cronos but he did claim his distributive_share of the partnerships’ depreciation_deductions petitioner did not report the dollar_figure aslac distribution because he thought it had been timely reinvested in an ira additionally petitioner did not report dollar_figure in interest_income and dollar_figure in dividend income that he received from scottrade in on date respondent sent petitioner a notice_of_deficiency determining a deficiency of dollar_figure based on petitioner’s failure to report the partnership income from iea and cronos the aslac distribution and the dividend and interest_income from scottrade respondent also determined that petitioner was liable for a sec_6662 accuracy-related_penalty of dollar_figure on date petitioner filed a petition with this court petitioner has conceded that the interest and dividend income from scottrade should have been included in his gross_income i assignment of partnership income discussion3 a fundamental principle of tax law is that income is taxed to the person who earns it 281_us_111 the power to dispose_of income by causing the income to be paid to another is the equivalent of ownership for tax purposes 311_us_112 38_tc_1003 therefore a taxpayer entitled to receive income at a future date cannot avoid tax on 2we have assumed that the dividend and interest_income was attributable to the assets in the account that were not part of petitioner’s ira 3petitioner did not argue that any burden or proof or production shifted to respondent under sec_7491 respondent however has the burden of production with respect to the accuracy-related_penalty see sec_7491 that income by making a gift of it by anticipatory assignment helvering v horst supra this is true regardless of whether the assignment_of_income is irrevocable id 216_f2d_41 7th cir affg on this point 19_tc_892 44_tc_70 petitioner owned the partnership interests in iea and cronos although he irrevocably assigned the right to receive the income from those partnership interests he did not transfer the partnership interests in effect he retained the tree ownership and transferred the fruit right to the income accordingly the income from those partnership interests belonged to petitioner even though it was paid directly to his children we hold that petitioner is required to report the partnership income ii individual_retirement_annuity distribution amounts distributed from an individual_retirement_plan are generally includable in gross_income as provided under sec_72 sec_408 the term individual_retirement_plan means either an individual_retirement_account or an individual_retirement_annuity sec_7701 an individual_retirement_plan distribution is not taxable under sec_408 if the entire distribution is rolled over into another individual_retirement_plan account within days sec_408 petitioner received a dollar_figure distribution from his aslac individual_retirement_annuity petitioner requested that scottrade deposit it into an ira at scottrade so that it could be rolled over into an individual_retirement_plan account within days petitioner contends that he should be excused from the tax and penalty on said withdrawal because the failure properly to roll over the dollar_figure was scottrade’s error of which petitioner was not aware there is support for petitioner’s argument in 93_tc_114 in wood the taxpayer received a lump-sum_distribution of cash and stock from a profit-sharing_plan intending to roll over the distribution he opened an ira with a large brokerage company as trustee although the trustee accepted the cash and stock for deposit to the ira it mistakenly recorded the stock as having been transferred to the taxpayer’s other non-ira account the taxpayer did not notice the error on his next statement about months after the expiration of the 60-day rollover period the trustee independently corrected its records to reflect the transfer of the stock to the ira because the parties had a contractual agreement to hold the cash and stock in the ira we found the trustee’s mistake to be a mere bookkeeping error that failed to properly reflect the transaction we accordingly held that the taxpayer’s rollover was timely petitioner instructed a scottrade employee to deposit the proceeds of the aslac distribution into a new ira the employee completed the ira paperwork required to open the account and gave petitioner a receipt for the deposit as in wood v commissioner supra the scottrade employee’s actions established a contractual agreement to hold the proceeds of the distribution in an ira we note that petitioner treated the account in all respects as though it were an ira he made a good-faith attempt to open an ira and presented scottrade with everything necessary to do so there is nothing in this record that indicates or implies that he was aware that an ira had not been opened accordingly we hold that the distribution is not includable in petitioner’s gross_income iii sec_72 additional tax sec_72 imposes an additional tax on an individual_retirement_plan distribution equal to percent of the amount included in gross_income subject_to certain exceptions because the aslac distribution is not includable in petitioner’s gross_income petitioner is not liable for the sec_72 additional tax iv sec_6662 penalty sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence is strongly indicated where a partner fails to treat partnership items in a manner consistent with the treatment of such items on the partnership return sec_1_6662-3 income_tax regs petitioner was negligent in failing to treat the partnership items consistent with the schedules k-1 he received although he claimed his distributive shares of the partnerships’ depreciation_deductions he did not include the income paid directly to his sons which was his share of the partnerships’ income petitioner claims that mr vanderharr advised him that the partnership income paid to his sons would not be taxable to him sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment where reasonable_cause existed and the taxpayer acted in good_faith in determining whether a taxpayer reasonably relied in good_faith on professional advice all facts and circumstances must be considered including the taxpayer’s education sophistication and business experience sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs petitioner testified that mr vanderharr handled his taxes and specifically advised him that he would be out of the tax loop in regard to the partnership interests however the record does not show what advice mr vanderharr may have provided and his qualifications for giving such advice under the circumstances we are unable to find that petitioner relied or that it would have been reasonable for him to rely on mr vanderharr’s tax_advice petitioner prepared his own return and claimed his share of the partnerships’ depreciation_deductions despite being advised that ownership of the partnership interests would have no tax effect on him accordingly we hold that petitioner is liable for the sec_6662 penalty on the underpayment attributable to the partnership income petitioner is also liable for the sec_6662 penalty on the underpayment attributable to the conceded interest and dividend income we leave to the parties the computation of the correct amount of the penalty under sec_6662 to reflect the foregoing decision will be entered under rule
